DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on June 23, 2022 (“June 2022 Response”).  The June 2022 Response contained, inter alia, claim amendments (“June 2022 Claim Amendments”) and “REMARKS” (“June 2022 Remarks”).
Claims 1-3, 5-6, 10-11, 13, 15, 17, and 22-25 are currently pending. 

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites “wherein the remote device data is includes…” which appears to be a typographical error of “wherein the remote device data includes…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 recites “receiving, after a transaction is authorized, a real-time purchase record…” and “receiving, after the transaction is settled, a real-time purchase record from the at least one electronic payment card network…”  Further into the claim it recites “based on the real-time purchase record…”  As such, it is unclear which purchase record is the one that corresponds to the limitation “based on the real-time purchase record…”  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 10-11, 13, 15, 17, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-3, 5-6, 10-11, 13, and 22-25 are drawn to system (i.e., a machine/manufacture), and Claims 15 and 17 are drawn to methods (i.e., a process).  As such, Claims 1-3, 5-6, 10-11, 13, 15, 17, and 22-25 are drawn to one of the statutory categories of invention.

Step 2A - Prong One:
Claim 15 (representative of independent Claims 1 and 10) recites/describes the following steps:
consumer information and at least one loyalty program, at least one offer program, or at least one benefits program associated with a consumer account, and wherein the consumer information includes an account identifier of at least one payment account of an owner of the consumer account;
receiving, after a transaction is authorized, real-time purchase information with at least one corresponding consumer account number and authorization information, the real-time purchase information further including an indication of a purchase amount, the account identifier of the at least one payment account of the owner of the consumer account or an account identifier, wherein the account identifier includes a card token, at least one corresponding merchant account, an authorization file, and a purchase amount;
receiving, after the transaction is settled, a real-time purchase record, wherein the real-time purchase record includes the consumer account number or the account identifier, wherein the account identifier includes the card token, and a settlement file, wherein the real-time purchase record further includes indication of a merchant, at least one corresponding merchant account, and a purchase amount;
redeeming, after the transaction is authorized or settled, at least one post-transaction financing offer offered by at least one offering entity based on the real-time purchase record;
the at least one post-transaction financing offer including an option to finance at least some amount of the purchase amount and charge the at least one payment account based on terms of the at least one post-transaction financing offer;
transmitting, after the transaction is authorized or settled, the at least some amount of the purchase amount and crediting the at least one payment account based on the terms of the at least one post-transaction financing offer 
after the transaction is authorized or settled, automatically authorizing a transfer of funds from a payment account associated with the at least one offering entity in connection with acceptance of the at least one post-transaction financing offer to the at least one consumer account.
These steps, under its broadest reasonable interpretation, describe or set-forth tracking transactions to redeem at least one post-transaction financing offer, which amounts to a commercial or legal interaction(s)(including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Therefore, these limitations fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that Claim 15 recites an abstract idea.
Independent Claims 1 and 10 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas); therefore, these claims recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
The claims recite the additional elements/limitations of storing various consumer data, receiving records and files, a server computer, a cloud network, electronic payment networks, and point-of-sale (POS) system (Claim 23), remote device (Claim 24 and Claim 25), browsing history of the remote device (Claim 25).
The requirement to execute the claimed steps/functions using a “server computer” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional elements of a cloud network, electronic payment networks, POS system, and remote device serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, they serve to limit the application of the abstract idea to a cloud network, electronic payment network(s), POS system and remote device respectively. This reasoning was demonstrated in Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). These limitations do not impose any meaningful limits on practicing the abstract idea, and consequently do not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent Claims 2-3, 5-6, 11, 13, 17, and 22-25 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent Claims 2-3, 5-6, 11, 13, 17, and 22-25 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Therefore, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.

Step 2B
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using a “server computer” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional elements of: a cloud network (Claim 10), electronic payment networks, and point-of-sale (POS) system (Claim 23), remote device (Claim 24 and Claim 25), browsing history of the remote device (Claim 25), serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Furthermore, the additional elements of storing various consumer data (including a “Card token” since it is considered data) is well-understood, routine, and conventional is supported by the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  Yet further, the additional element of receiving records and files is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  As such, these additional elements when taken individually or in combination, are well-understood, routine and conventional to those in the field of loyalty programs and banking. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(d)).  This conclusion is based on a factual determination. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-3, 5-6, 11, 13, 17, and 22-25 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-3, 5-6, 11, 13, 17, and 22-25 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
Therefore, no additional element, or combination of additional claim elements amounts to significantly more than the identified abstract idea.

Response to Arguments
Applicant’s arguments filed in the June 2022 Remarks have been fully considered and addressed below.
On pages 20-21 Applicant argues that the claims are not “a method of organizing human activity” because the “the…invention does not recite…for performing sales transactions nor…for selling or marketing a financing offer.”  The argument is considered unpersuasive because the claim clearly recites “for tracking transactions,” “one or more payment options,” and providing “at least one post-transaction financing offer.” These steps, under its broadest reasonable interpretation, describe or set-forth tracking transactions to redeem at least one post-transaction financing offer, which amounts to a commercial or legal interaction(s)(including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Therefore, these limitations fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  Furthermore, Claim 2 of SME Example 37 does not correlate to the instant claims since the core of the claim is fundamentally rooted in computer technology.  On page 22 Applicant argues that the claim uses a card token.  However, the card token is used as, and understood to be data.  As noted in the rejection, the additional elements of storing various consumer data (including a “Card token” since it is considered data) is well-understood, routine, and conventional is supported by the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  Yet further, the additional element of receiving records and files is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
On pages 24-25 Applicant argues that the claims reflect an improvement in computer-related technology explaining the differences between the prior art and what Applicant considers to be in the claims.  Next, Applicant purports that the claims improve network efficiency.  The Examiner finds the argument unpersuasive.  First, novelty and non-obviousness have no bearing on whether a claim recites an abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree . . . that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").  Secondly, Applicant does not draw a sufficient connection between improving network efficiency and the claims.
On pages 26-27 Applicant argues that the claims integrate the abstract idea into a practical application drawing comparisons to SME Example 40 claim 1.  Applicant states that the claim improve technology related to payment transactions resulting in less network traffic.  However, Applicant previously argued this.  Therefore, the Examiner respectfully disagrees for the reasons stated above.  Next, Applicant argues that because the automatic enrollment is independent of the financial institution, the claims provide “the first comprehensive multi-merchant…platforms, including real-time or near real-time upstream and downstream data availability relating to customer behavior,” and this in turn “avoids excess network traffic” which is “an improvement of payment platforms.”  The Examiner respectfully disagrees.  While the claim appears to benefit real-time consumer data, there is no evidence that this has any effect on network traffic.
On pages 27-29 Applicant argues that the claims integrate the abstract idea into a practical application drawing comparisons to SME Example 42 claim 1, but the argument is ineffective because such example claims are fundamentally different from those in the instant application in that the example claim itself is a solution to a technical problem.  
On pages 29-33 Applicant argues that the claims recite significantly more than the abstract idea.  Applicant begins by arguing that the claims provide for item-level product rewards, offers, and incentives by scanning of a code.  However, those elements are not recited in the current claims.  Furthermore, Applicant argues that the claims are not well-understood, routine, or conventional.  However, the standard for subject matter eligibility is not whether it is not well-understood, routine, or conventional, although such notions are involved in the analysis. In further support of the argument, Applicant cites the Examiner’s reasons for allowance.  As noted above, novelty and non-obviousness have no bearing on whether a claim recites an abstract idea.  Therefore, the Examiner finds the argument unpersuasive.

Allowable Subject Matter
Claims 1-3, 5-6, 10-11, 13, 15, 17, and 22-25 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. §101 as set forth in this Office action (see above).

Applicant has amended the claims since the last statement of the reasons for allowance; therefore, the Examiner has updated this statement as noted below.

The following is a statement of reasons for the indication of allowable subject matter:  

As to Claims 1, 10, and 15, the primary reference Michael (US 2013/0282468 A1)(“Michael”) discloses as previously discussed.  
However, Michael does not disclose at least 
financing at least some amount of the purchase amount and charge the at least one payment account based on terms of the at least one financing offer; 
upon acceptance of the at least one post-transaction financing offer, crediting the at least one payment account of the owner of the consumer account based on the terms of the at least one post-transaction financing offer; and
the server computer automatically authorizing a transfer of funds from a payment account associated with the at least one offering entity to the at least one payment account of the owner of the consumer account in connection with acceptance of the at least one post-transaction financing offer.
Moreover, the missing claimed elements from Michael are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Michael disclosure because financing a purchase and/or deferring payment (similar to “buy now pay later”) is contrary to the debit card transactions (typically an immediate deduction from the account) which are central to Michael.  Furthermore, adding the missing elements would increase resources and costs by adding further processes to the system (Michael, [0071]).


Conclusion
Applicant’s amendment, filed on June 23, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621
July 25, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621